Citation Nr: 0627143	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1944 until April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, additional development is required in 
order to satisfy VA's duty to assist the veteran under the 
VCAA.  Specifically, in a faxed communication received in 
March 2006, the veteran expressed his desire for a 
videoconference hearing before a Veteran's Law Judge.  

The law provides that a hearing on appeal will be granted if 
an appellant, a veteran, or their representative, expresses a 
desire to appear in person. 38 C.F.R. § 20.700 (2005).  In 
view of the veteran's request for a Board hearing, and in 
order to ensure full compliance with due process 
requirements, a videoconference hearing should be scheduled 
in accordance with the veteran's wishes. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2005).

It is further noted that this matter was previously before 
the Board in April 2006.  At that time, a remand was ordered 
for the purpose of arranging the requested videoconference 
hearing.  However, no such hearing was scheduled.  Neither 
the veteran nor his accredited representative has submitted 
subsequent correspondence withdrawing the hearing request.  
In this regard, it is noted that remand instructions of the 
Board are neither optional nor discretionary.  Indeed, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Further, subsequent to issuance of the most recent 
supplemental statement of the case, on May 11, 2006, 
additional evidence has been received into the record without 
waiver of RO consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider all additional 
evidence received into the claims folder 
subsequent to issuance of the most recent 
supplemental statement of the case on May 
11, 2006, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

2.  If the benefit sought has not been 
granted following completion of the 
above, schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advanced notice requirements specified at 
38 C.F.R. § 19.76 (2005).


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



